EXHIBIT 4.20 Summary of Sugarcane Purchase and Sale Agreement Parties: Brenco – Companhia Brasileira de Energia Renovável, as Purchaser, and Brasilagro – Companhia Brasileira de Propriedades Agrícolas, as Seller. Purpose: Purchase and Sale of the sugarcane owned by the Seller by virtue of the agricultural sub partnership agreement and/or the instrument for regulation of rights and obligations between farmer partners. Duration: The Agreement shall remain in force until the end of crop 2025/2026. Final price : The price that the seller will receive by the sugar cane sell will be determined at the end of the respective crop year, based on the formula: PF QC x QATR x VATR Wherein: PF: means the price, in reais, that the buyer will pay to the seller on each crop year QC: means the total volume of sugar cane delivered to the seller on each crop year, measured in tons Q
